Opinion issued February 19, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00840-CV
                           ———————————
                       GEORGE E. DIXON, Appellant
                                       V.
FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER FOR
           WASHINGTON MUTUAL BANK, Appellee



              On Appeal from the 122nd Judicial District Court
                         Galveston County, Texas
                    Trial Court Cause No. 11-CV-0690


                         MEMORANDUM OPINION

      Appellant, George E. Dixon, proceeding pro se, has neither paid the required

filing fee nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a),
101.041(1) (West 2013), § 101.0411 (West Supp. 2014); Order Regarding Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before

the Judicial Panel on Multi-District Litigation, Misc. Docket No. 13-9127 (Tex.

Aug. 16, 2013). Furthermore, appellant has failed to timely file his appellate brief.

See TEX. R. APP. P. 38.6(a), 38.8(a)(1). After being notified by the Clerk of this

Court on November 5, 2014, that his appeal was subject to dismissal for failure to

pay the filing fee, and again on January 21, 2015, that his appeal was subject to

dismissal for failure to timely file his appellate brief, appellant failed to timely

respond to either notice. See TEX. R. APP. P. 5, 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of the required fee and

for want of prosecution for failure to timely file a brief. See TEX. R. APP. P. 5,

38.8(a)(1), 42.3(b), (c). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                          2